                            Case 4:19-cv-05514-JST Document 20 Filed 12/11/19 Page 1 of 5




                      1   Nicholas R. Kloeppel, SBN 186165
                          William F. Mitchell, SBN 159831
                      2   THE MITCHELL LAW FIRM, LLP
                          Attorneys at Law
                      3   426 First Street
                          P. O. Drawer 1008
                      4   Eureka, CA 95502
                          Tel: (707) 443-5643
                      5   Fax: (707) 444-9586
                          Email: nkloeppel@mitchelllawfirm.com
                      6
                          Attorneys for Defendant
                      7   HUMBOLDT COUNTY
                      8   Timothy Elder, SBN 277152
                          Anna R. Levine, SBN 227881
                      9   TRE LEGAL PRACTICE
                          1155 Market Street, 10th Floor
                 10       San Francisco, CA 94103
                          Tel: (415) 873-9199
                 11       Fax: (415) 952-9898
                          Email: telder@trelegal.com
                 12       Email: alevine@trelegal.com
                 13       Attorneys for Plaintiff
                          JAMES FORBES
                 14
                 15                                  UNITED STATES DISTRICT COURT
                 16                              NORTHERN DISTRICT OF CALIFORNIA
                 17       JAMES FORBES,                                )   Case No.: 19-cv-05514-JST
                                                                       )
                 18                     Plaintiff,                     )   STIPULATION AND [PROPOSED]
                                                                       )   ORDER TO MODIFY EXISTING
                 19              vs.                                   )   ORDER SETTING INITIAL CASE
                                                                       )   MANAGEMENT CONFERENCE
                 20       HUMBOLDT COUNTY,                             )
                                                                       )
                 21                     Defendants.                    )
                                                                       )
                 22
                 23              Pursuant to Local Rules 6-1(b), 6-2(a), 7-12, and 16-2(e), Plaintiff JAMES
                 24       FORBES (“Plaintiff”) and Defendant HUMBOLDT COUNTY (“Defendant”)
                 25       (collectively, the “Parties”), by and through their respective counsel of record, hereby
                 26       stipulate and agree as follows:
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                           1
                             ________________________________________________________________
  Eureka, CA 95502
                           STIPULATION AND [PROPOSED] ORDER TO MODIFY EXISTING ORDER
                                  SETTING INITIAL CASE MANAGEMENT CONFERENCE
                            Case 4:19-cv-05514-JST Document 20 Filed 12/11/19 Page 2 of 5




                      1          WHEREAS, Plaintiff filed his Complaint on September 2, 2019 (Docket No. 1);
                      2          WHEREAS, pursuant to this Court’s September 3, 2019, Order Setting Initial
                      3   Case Management Conference and ADR Deadlines (Docket No. 4), the Parties were
                      4   originally calendared to appear for an Initial Case Management Conference (“CMC”) on
                      5   December 3, 2019, at 2:00 p.m. in the Eureka Branch before the Honorable Robert M.
                      6   Illman, US District Magistrate Judge;
                      7          WHEREAS, this case was reassigned on September 17, 2019, to the Honorable
                      8   Jon S. Tigar, US District Judge (Docket No. 9);
                      9          WHEREAS, the Clerk issued a Notice Setting Case Management Conference for
                 10       February 4, 2020, at 2:00 pm, in Courtroom 6, 2nd Floor, Ronald Dellums Federal
                 11       Building, Oakland (Docket No. 12);
                 12              WHEREAS, the parties attended a telephonic scheduling conference with an
                 13       Magistrate Judge Sallie Kim on November 21, 2019, at which time a Settlement
                 14       Conference was scheduled for February 18, 2020, at 9:30 am in San Francisco District
                 15       Courthouse, Courtroom C;
                 16              WHEREAS, pursuant to Federal Rules of Civil Procedure, Rule 26, the parties
                 17       are currently required to complete the early Rule 26(f) conference on or before January
                 18       14, 2020. The parties are further currently required to submit a Joint Case Management
                 19       Statement and make initial disclosures on or before January 28, 2020;
                 20              WHEREAS, in an effort to conserve expenses and increasing attorneys’ fees
                 21       which may affect the ability of the parties to resolve this matter, the parties hereby
                 22       stipulate to move the currently set Case Management Conference and attendant
                 23       deadlines to after the Settlement Conference scheduled for February 18, 2020;
                 24              WHEREAS, the parties stipulate to reset the initial Case Management Conference
                 25       to March 10, 2020, at 2:00 pm in Courtroom 6, 2nd Floor, Oakland Courthouse, or any
                 26       other date and time thereafter which is more convenient for the Court;
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                           2
                             ________________________________________________________________
  Eureka, CA 95502
                           STIPULATION AND [PROPOSED] ORDER TO MODIFY EXISTING ORDER
                                  SETTING INITIAL CASE MANAGEMENT CONFERENCE
                            Case 4:19-cv-05514-JST Document 20 Filed 12/11/19 Page 3 of 5




                      1          WHEREAS, the parties further stipulate that, assuming a new case management
                      2   conference date is scheduled after the February 18, 2020, the deadline for the early Rule
                      3   26(f) conference will be February 18, 2020, to be held in person at the Settlement
                      4   Conference in the event no settlement is reached;
                      5          WHEREAS, counsel for the parties further stipulate that the remaining dates that
                      6   are attendant to the Case Management Conference, including the date for filing the Joint
                      7   Case Management Statement and exchange of initial disclosures will shall be calculated
                      8   based on the new date for the Conference set by the Court;
                      9          WHEREAS, for the reasons set forth above, good cause exists to reschedule the
                 10       upcoming Initial Case Management Conference and corresponding deadlines for Rule
                 11       26(f) initial disclosures and filing of the Parties’ Initial Case Management Statement;
                 12              WHEREAS, the parties have received no previous extensions of any deadline in
                 13       this case; and
                 14              WHEREAS, except as described in this Stipulation, the requested postponement
                 15       of the Initial Case Management Conference sought by the Parties would not affect any
                 16       other date or deadline set by the Court in this matter;
                 17              NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the
                 18       Parties, through their respective counsel and subject to the Court’s approval, that the
                 19       date for the Initial Case Management Conference be rescheduled from February 4, 2020
                 20       to March 10, 2020, or as soon thereafter as is convenient for the Court. The Parties
                 21       further stipulate, subject to the Court’s approval, to reschedule the date on or before
                 22       which the early Rule 26(f) conference must be held from January 14, 2020, to February
                 23       18, 2020. The Parties further stipulate, subject to the Court’s approval, to reschedule the
                 24       date for completion of the other dates attendant to the Case Management Conference,
                 25       including the Rule 26 initial disclosures and the filing of the Parties’ Joint Initial Case
                 26
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                           3
                             ________________________________________________________________
  Eureka, CA 95502
                           STIPULATION AND [PROPOSED] ORDER TO MODIFY EXISTING ORDER
                                  SETTING INITIAL CASE MANAGEMENT CONFERENCE
                            Case 4:19-cv-05514-JST Document 20 Filed 12/11/19 Page 4 of 5




                      1   Management Conference Statement from January 28, 2020, to be calculated based on
                      2   the new date for the Case Management Conference set by the Court.
                      3   IT IS SO STIPULATED AND AGREED.
                      4
                      5   DATED: December 9, 2019            TRE LEGAL PRACTICE

                      6
                      7
                                                             By:     /s/ Anna Levine
                      8                                              Anna Levine
                                                                     Attorneys for Plaintiffs
                      9
                 10
                          DATED: December 9, 2019            THE MITCHELL LAW FIRM, LLP
                 11
                 12                                          By:     /s/ Nicholas R. Kloeppel
                 13                                                  NICHOLAS R. KLOEPPEL
                                                                     Attorneys for Defendant
                 14
                 15
                 16
                                                      SIGNATURE ATTESTATION
                 17
                                 Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that I have obtained the
                 18
                          concurrence in the filing of this document from all of the signatories for whom a
                 19
                          signature is indicated by a “/s/” signature within this e-filed document and I have on file
                 20
                          confirmation of this concurrence for subjection production for the court if so ordered.
                 21
                          DATED: December 9, 2019            THE MITCHELL LAW FIRM, LLP
                 22
                 23
                                                             By:     /s/ Nicholas R. Kloeppel
                 24                                                  NICHOLAS R. KLOEPPEL
                                                                     Attorneys for Defendant
                 25
                 26
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                           4
                             ________________________________________________________________
  Eureka, CA 95502
                           STIPULATION AND [PROPOSED] ORDER TO MODIFY EXISTING ORDER
                                  SETTING INITIAL CASE MANAGEMENT CONFERENCE
                            Case 4:19-cv-05514-JST Document 20 Filed 12/11/19 Page 5 of 5




                      1                                            ORDER
                      2          Pursuant to the Parties’ Stipulation, and good cause appearing, it is hereby
                      3   ordered that the Initial Case Management Conference set for February 4, 2020, is hereby
                      4   reset for March 10, 2020, at 2:00 pm in Courtroom 6, 2nd Floor, Ronald Dellums Federal
                      5   Building, Oakland. It is further ordered that the deadline to meet and confer regarding
                      6   Rule 26 initial disclosures will be February 18, 2020, and Rule 26 initial disclosures as
                      7   well as the Parties’ Joint Initial Case Management Conference Statement shall be filed in
                      8   accordance with applicable Rules and procedures based on the new Case Management
                      9   Conference date.
                 10
                 11               December 11, 2019
                          DATED: ___________________                ____________________________________
                                                                    HONORABLE JON S. TIGAR
                 12                                                 United States District Court Judge
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
THE MITCHELL LAW
     FIRM, LLP
   426 First Street
  P.O. Drawer 1008                                           5
                             ________________________________________________________________
  Eureka, CA 95502
                           STIPULATION AND [PROPOSED] ORDER TO MODIFY EXISTING ORDER
                                  SETTING INITIAL CASE MANAGEMENT CONFERENCE
